Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2021 has been entered.
2. Claims 1, 2, 11, 20, 21, 22, 31, 32, 33 are amended. New claims 36-40 were added. Claims 17, 19, 22, 31, 32, 33 are withdrawn.
Claims 1-4, 7, 9, 11, 16, 20, 21, 25-28, 36-40 are under consideration.

Information Disclosure Statement
3. The information disclosure statement (IDS) was submitted on 11/3/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. (new rejection) Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 37 as submitted 7/22/2021.
As to claim 37, the claim recites “wherein: said antigenic HPV polypeptides from E1 correspond to amino acids 203-622 of HPV16 E1, said antigenic HPV polypeptides from E2 correspond to amino acids 1-201 and/or 285-365 of HPV16 E2, or said antigenic HPV polypeptides from E6 correspond to amino acids 8-147 and/or 11-150 of HPV16 E6”. It is not clear what the numbered positions are relative to or what position is number 1. It is noted that even HPV16 reads on multiple variants (See Cullen et al. (“Deep sequencing of HPV16 genomes: A new high-throughput tool for exploring the carcinogenicity and natural history of HPV16 infection,” Papillomavirus Research 1: 3-11 (2015))(See PTO-892: Notice of References Cited) teaching: wherein HPV16 can be classified into 4 main variant lineages (p. 4)). It is noted that the instant specification in [0252] and [0253] recite SEQ ID NOs: 40 and 41. 

Claim Rejections - 35 USC § 103
5. (previous rejection, withdrawn) Claims 1-4, 7, 9, 11, 16, 20, 21, 25, 26, 27 were rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WO2008145745)(cited in applicant’s IDS submitted 3/12/2019) in view of Schmitt et al. (WO2008138648)(cited in applicant’s IDS submitted 3/12/2019).
Applicant contends: claim 1 is amended; applicant’s remarks are based on comparing claimed embodiments with the disclosure of the references and identifying their significant differences; Wilson et al. and Schmitt et al. do not provide all the elements of claim 1; the cited passages appear to merely compare or use the full length of HPV early proteins, not teaching the fragments as recited in claim 1; the Office has not shown that SEQ ID NO: 12 of 650 amino acids in Wilson et al. would have at least 70% identity to corresponding E1 region of another HPV type as a conserved region SEQ ID NO: 51 of 420 amino acids in the present disclosure; the information provided in Table 9 of Example 9 does not correspond to full length E1, E2, E6 and E7 sequences, but to regions/fragments thereof selected to share at least 70% identity with corresponding early protein region of at least one additional high-risk HPV type; thus, Wilson et al. and Schmitt et al. fail to teach the recited sequence fragments that have at least 70% identity to corresponding early protein region of at least one additional high-risk HPV type; one of skill in the art would not have found it obvious to arrive at the vector of claim 1; Schmitt et al. teaches selecting only two molecules; Schmitt et al. only teaches no more than two type of early proteins; Wilson et al. and Schmitt et al. fail to provide the claimed third group; the unexpected results cannot be considered naturally from the suggestion; Wilson et al. and Schmitt et al. do not provide immunogenicity data; the claimed vector elicited response, which could not have been predicted; before the present application, HPV-E1 had not been used as a component of an immunogen.
In view of applicant’s amendments, the rejection is withdrawn.

6. (previous rejection, withdrawn) Claim 28 was rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Schmitt et al. as applied to claims 1-4, 7, 9, 11, 16, 20, 21, 25, 26, 27 above, and further in view of Silvestre et al. (W02008092854A2)(cited in applicant’s IDS submitted 3/12/2019).
Applicant contends: Silvestre et al. does not provide all the claim elements.
In view of applicant’s amendments and the withdrawal of the rejection over Wilson et al. in view of Schmitt et al. on which the instant rejection depends, the instant rejection is also withdrawn.

Double Patenting
7. (previous rejection, withdrawn) Claims 1-4, 7, 9, 11, 16, 20, 21, 25, 26, 27 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-18, 21, 22 of copending Application No. 16/650790 in view of Wilson et al. in view of Schmitt et al. (both references cited above).
Applicant contends: Wilson et al. and Schmitt et al. fail to support the rejection.
In view of the applicant’s amendments and the withdrawal of the rejection above over Wilson et al. in view of Schmitt et al., the instant rejection is also withdrawn.

8. (previous rejection, withdrawn) Claim 28 was provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-18, 21, 22 of copending Application No. 16/650790 in view of Wilson et al. in view of Schmitt et al. as applied to claims 1-4, 7, 9, 11, 16, 20, 21, 25, 26, 27 above and further in view of Silvestre et al. (cited above).
In view of the withdrawal of the rejection over copending Application No. 16/650790 in view of Wilson et al. in view of Schmitt et al. above on which the instant rejection depends, the instant rejection is also withdrawn.

Conclusion
9. As to 35 U.S.C. 112(a) and written description, it is noted that the instant specification recites:  “As used herein, an "HPV antigenic peptide" refers to a fragment of a naturally-occurring HPV protein of at least 10, 15, 20, 30, 40, 50, 60, 100, 200, 300 or more amino acids, or a peptide having an amino acid sequence of at least 85%, 90%, 95%, 97%, 98%, 99%, or 99.5% sequence identity to a naturally-occurring HPV protein (or to a fragment of a naturally-occurring HPV protein of at least about 10, 15, 20, 30, 40, 50, 60 or more amino acids). Thus an HPV antigenic peptide may be a fragment of a naturally occurring HPV protein, of at least 10 amino acids, and may comprise one or more amino acid substitutions, deletions or additions. "HPV antigenic peptides" are antigens as defined herein. Examples of full-length HPV16 E1, E2, E6 and E7 proteins are provided herein as SEQ ID NOs: 39, 40, 41 and 42, respectively.” [0360]; “Cross-reactivity to additional hrHPV types is obtained by: analyzing the sequence of an HPV early protein from a first hrHPV type and selecting regions (e.g., fragments) of that protein with high levels of identity and/or similarity across multiple hrHPV types (see Tables 9, 14, and 17 herein). This process may be repeated for additional early proteins from the first hrHPV type, and repeated for HPV early proteins from a second, third, fourth, fifth, sixth, seventh and/or eighth hrHPV type (`selected` HPV types). The vaccine vector constructs of the present invention are designed to provide a group of antigenic polypeptides that include polypeptides having at least about 60% sequence similarity, at least about 70% sequence identity, at least about 75% sequence identity, at least about 80% or higher sequence identity to corresponding early proteins from additional (non-selected) hrHPV types. Where an adenoviral vector is utilized in the methods of the present invention, the antigenic peptides and the vector are chosen so that adequate expression of the antigenic polypeptides is achieved for the intended purpose.” [0448]. 
Addtionally, Zhu et al. (US20100158930)(See PTO-892: Notice of References Cited) teaching: HPV antigen fusion protein also teaches wherein “One skilled in the art can obtain the immunogenic fragment of E7 protein of HPV through conventional immunologic experiments.” [0056].  
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Baudin et al. (US20100143408)(See PTO-892: Notice of References Cited) teaches: nucleic acid molecule encoding at least one papillomavirus E2 (abstract).
B. Beach et al. (US20060247190)(See PTO-892: Notice of References Cited) teaches: nucleic acid that encodes a polypeptide containing an epitope of a naturally occurring HPV protein [0006].
11. Claims 1-4, 7, 9, 11, 16, 20, 21, 25-28, 36, 38-40 are allowed as to the elected species.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648